Citation Nr: 1626600	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-13 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a right hip disability, to include as secondary to service-connected postoperative fracture of the left patella.

2. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In February 2014, these matters were previously remanded by the Board for further development and adjudication. As will be discussed further below, given the outcome of this decision, the Board has reviewed the record and finds that the RO has substantially complied with the remand directives as they pertain to the issue of entitlement to service connection for a right hip disability. As will also be addressed further below, the Board finds that the issue of entitlement to a TDIU must be remanded once again.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.

The issues of entitlement to a rating in excess of 10 percent for postoperative fracture, left patella with scar, and entitlement to a rating in excess of 10 percent for an acquired psychiatric disorder, including intermittent explosive disorder, have been raised by the record in March 2015 and October 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

The Veteran's right hip disability did not have its onset in service or within one year of service discharge, was not shown to be etiologically related to service, and is neither due to or aggravated by his service-connected postoperative fracture, left patella with scar.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the issue of entitlement to service connection for a right hip disability, the development of the Veteran's claim has been consistent with the provisions of the VCAA and implementing regulation. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Under the VCAA, VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant. Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits. See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)). The record indicates that the originating agency provided the Veteran with VCAA notice in letters dated October 2012 and November 2012. 

The VCAA also defines VA's duty to assist a claimant in the development of his or her claim. See 38 U.S.C.A. §§ 5103, 5103A (West 2014). VA must help a claimant obtain evidence necessary to substantiate a claim, unless there is no reasonable possibility that such assistance would aid in substantiating the claim. The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). The Board finds that all available, relevant evidence necessary to decide the issue of entitlement to service connection for a right hip disability has been identified and obtained. The evidence of record includes statements of the Veteran, VA treatment records, private medical records, VA medical examination reports, military personnel records, and service treatment records. Therefore, the Board finds that the duties to notify and assist have been satisfied with regard to the claim, and the Veteran has not alleged or identified any outstanding evidence or medical treatment records.

Moreover, the Veteran underwent a VA examination in March 2013, and VA obtained an addendum opinion in June 2014. The Board finds the VA examination report, along with the addendum opinion, is adequate. The examination reports reflect that the examiner reviewed the Veteran's claims folder, took note of the Veteran's history, evaluated the Veteran's current condition and severity, and reported the Veteran's functional loss. 

Although the Veteran has not asserted that the March 2013 VA examination was inadequate in any way, the Veteran has asserted in an April 2016 Informal Presentation on Remanded Case that an additional examination and evidence is warranted. The Veteran argues that the June 2014 addendum opinion was provided without an additional physical examination, and that additional evidence as to the onset and symptoms of the Veteran's right hip is necessary. However, the Board finds that the VA examiner conducted a thorough physical examination in March 2013, and then provided a well-reasoned and well supported addendum opinion and rationale in June 2014. No additional physical examination was deemed necessary by the examiner, and the examiner's rationale indicates a thorough, well detailed, review and explanation of the Veteran's entire claims file, to specifically include the VA examination reports, the Veteran's service treatment records, VA treatment records, and private treatment records. 

The Board also does not find that additional evidence as to the Veteran's symptoms is needed before deciding this claim. The Veteran was afforded a VA examination in March 2013, complete with an interview and a physical examination, during which the Veteran did report his medical history, to include treatment of his right hip beginning in 2010, and asserted that his right hip is secondary to his left knee disability. The Veteran has also had the opportunity to provide additional lay statements. Therefore, the Board does not find that an additional examination or evidence is warranted to develop the claim.

Therefore, the Board finds that the VA medical examination and addendum opinion are adequate for evaluation purposes. See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal as to the issue of service connection for hearing a right hip disability.

II. Stegall Compliance 

Under Stegall, the Board errs as a matter of law when it fails to ensure compliance with its remand orders. Stegall, 11 Vet. App. at 271. With regard to Stegall compliance, the Board finds substantial compliance of the remand directives as it relates to the issue of entitlement to service connection for the right hip disability.

In February 2014, the Board remanded the matter of entitlement to service connection for a right hip disability to obtain the Veteran's private treatment records. Accordingly, in March 2014, the Veteran provided an Authorization for Release of Information, and the RO obtained the Veteran's treatment records from Waterbury Hospital.

The remand directives also instructed the RO to obtain a clarifying opinion as to the nature and etiology of the Veteran's right hip disability. Accordingly, an addendum opinion as to the etiology of the Veteran's right hip disability was furnished in June 2014. The examiner reviewed the claims file and deemed it not necessary to re-examine the Veteran. The examiner provided an addendum opinion and provided a thorough rationale for his conclusions. The rationale was supported by medical knowledge and evidence from the record.

Last, as instructed by the Board on remand, the RO readjudicated the issue on appeal and in September 2014 provided the Veteran and his representative with a supplemental statement of the case (SSOC).

The Board finds that its remand instructions of February 2014 have been substantially complied with as they specifically concern the claim for service connection for a right hip disability. See Stegall, 11 Vet. App. at 271. Thus, this matter is now appropriately returned to the Board.

III. Service Connection

Generally, service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2015). Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected. Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau, 492 F.3d 1372.

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to manifest to a degree of 10 percent or more within one year following a veteran's separation from active service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The evidence reflects that the Veteran was diagnosed with postoperative-status right hip joint replacement, with degenerative joint disease of the right hip. See June 2011 Waterbury Hospital Records. Furthermore, as the March 2013 VA examiner noted, an x-ray was conducted in September 2006 and revealed the presence of degenerative arthritis in the left hip, which suggests a bilateral hip degenerative process. See March 2013 VA examination report. Therefore, the first element of service connection, a current disability, has been met.

As for the second element of service connection, an in-service occurrence of a disease or injury, the Board finds that this element has been met. The Veteran contends that in January 1970 he was on a clay roof with a fellow service member when the portion of the roof broke. See November 1972 VA treatment record. He was left unconscious, sustained a laceration to the chin, and sustained a fracture to the left patella. The Veteran is service-connected for his postoperative fracture of the left patella. The Veteran contends that his current right hip disability is a result of this in-service injury, and in the alternative, is secondary to his service-connected postoperative fracture of the left patella. Although service treatment records do not show an injury to the hip, service treatment records do indicate injuries in 1970, to include an injury to the patella and a laceration to the chin, and corroborate the Veteran's assertions. Given the event in-service and the already service-connected postoperative fracture of the left patella, the second element of service connection is met.

However, the Board finds that the preponderance of the evidence is against the finding that the Veteran's right hip condition was caused or aggravated by his service or his service-connected postoperative fracture of the left patella.

The Veteran's service treatment records do not indicate an injury to his right hip nor do the records contain complaints related to his right hip. An x-ray conducted in September 2006 first revealed degenerative arthritis in the left hip; and the Veteran himself contends that he first sought treatment for his right hip in 2010, 39 years after his discharge from service. Private treatment records contain a diagnosis of degenerative joint disease in June 2011. As the evidence weighs against finding that the Veteran's right hip arthritis manifested in service or within one year of his separation from service, the Veteran is not entitled to presumptive service connection.

The most probative medical evidence further weighs against finding that the Veteran's current right hip disability is otherwise directly related to his service.

In the June 2014 addendum opinion, the VA examiner opined that the Veteran's right hip degenerative joint disease, status post-operative hip replacement, "was not caused by, not a result of, and did not arise from any incident while in the service." The examiner supported his opinion with rationale, noting that a review of the service treatment records do not show hip complaints, injury to the hip, or a hip condition. Furthermore, separation examination dated November 1971 does  not show hip complains or a hip condition.

The Board also notes that the June 2014 VA examiner also reviewed the Veteran's medical records, including the Veteran's private treatment records from Waterbury Hospital. However, the examiner opined that the Veteran's right hip disability is not related to his service. The Board finds the opinion of the VA examiner to be highly probative.

The evidence further weighs against finding that the Veteran's service-connected left patella disability caused or aggravated his right hip disability.

Specifically, in the June 2014 addendum opinion, the VA examiner opined that the Veteran's right hip degenerative joint disease, status-postoperative total hip replacement, "is not caused by or a result of the Veteran's service-connected left patella fracture, postoperative with degenerative arthritis and is most likely a result of advanced age, occupation (heavy lifting) and obesity." The Veteran's VA Form 21-4192 indicates that the Veteran was previously employed as a truck driver. The examiner further opined that "the Veteran's right hip disability was not aggravated by the service-connected left patella fracture, postoperative with degenerative arthritis beyond the expected natural progression of the degenerative hip condition."

The examiner supported his opinion, by stating that the treatment records from the orthopedist who treated the Veteran's right hip condition, do not relate the Veteran's right hip condition to his service-connected left knee condition. Instead, the examiner notes that a review of treatment records from 2001 to 2005 show that the Veteran was physically active, jogging and hiking, and do not indicate any functional impairment due to his service-connected left knee condition or evidence of a permanent altered gait. Notably, the private medical records indicate that the Veteran injured his left hip and sought treatment after jogging when he stepped in a pot-hole in 2004; and in December 2003, the Veteran sought treatment for his right knee after slipping in the snow.

In addition to treatment records, the examiner looked to the June 2012 VA examination conducted to assess the Veteran's left knee condition. The June 2012 examination report did not indicate functional limitations or an altered gait due to the service-connected left knee condition. Instead, the examiner in the June 2014 addendum opinion concluded that the x-ray indicating left hip degenerative joint disease, "likely represents a bilateral hip degenerative process due to the advanced age, the veteran's post-service occupation, and obesity."

Therefore, although the Veteran contends that his left knee has caused his right hip disability, the Board notes that the medical evidence of record does not reflect such contentions. While the Veteran may feel that his right hip symptoms are due to his left knee condition, there is no objective evidence to relate the two conditions. Instead, the Board finds that that his lay opinion is entitled to little probative value. As a lay person, the Board the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of his right hip disability, which is a complicated orthopedic question involving the consideration of radiology findings. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.

The Board finds that the VA examiner's opinion is based on an accurate understanding of the facts and is well supported by a thorough rationale. Although, as previously discussed in the VCAA analysis, the Veteran, through his representative, in an April 2016 Informal Presentation on Remanded Case argues that "a review of this examination shows a great lack of detail," the Board does not agree. Instead, the Board finds that the VA examiner conducted a thorough physical examination in March 2013, and then provided a well-reasoned and well supported addendum opinion and rational in June 2014. No additional physical examination was deemed necessary by the examiner, and the examiner's rationale indicates a thorough, well detailed, review and explanation of the Veteran's entire claims file, to specifically include the VA examination reports, the Veteran's service treatment records, VA treatment records, and private treatment records.

Moreover, the Veteran argues that "an actual physical examination is necessary to solicit from the Veteran the earliest onset of his right hip problems and at least gain some insight on why he feels his left knee disability contributed to his right hip arthritis." However, the Veteran was afforded a VA examination in March 2013, complete with an interview and a physical examination, during which the Veteran did report his medical history, to include treatment of his right hip beginning in 2010, and asserted that his right hip is secondary to his left knee disability. The Veteran has also had the opportunity to provide additional lay statements. Therefore, the Board does not find that an additional examination or evidence is warranted.

Thus, based on the forgoing reasons, the Board finds that a preponderance of the evidence is against service connection for the Veteran's bilateral right hip disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.


ORDER

Entitlement to service connection for a right hip disability, to include as secondary to service-connected postoperative fracture of the left patella, is denied.


REMAND

In February 2014, the Board remanded the issue of entitlement to a TDIU because the Board's decision granted service connection for an acquired psychiatric condition, and the RO's subsequent rating assignment impacts the adjudication of the issue of entitlement to a TDIU. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

However, in a March 2015 statement, the Veteran asserts that he is now seeking an increased evaluation for his left knee disability and his acquired psychiatric condition, and that he "would like to be considered for individual unemployability due to [his] service related conditions." Furthermore, in an October 2015 statement, the Veteran noted that he seeks an increased rating for his acquired psychiatric condition and that he seeks entitlement to a TDIU.

Therefore, the Board remands the issue of entitlement to a TDIU. A remand is necessary for this issue to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Generally, to be eligible for TDIU, if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. For these purposes, when determining whether there is one 60 percent disability, or one 40 percent disability in combination, the following will be considered as a single disability, as pertinent to his case: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; or (4) multiple injuries incurred in action. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012). 

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability. In the present case, the Veteran is service-connected for postoperative fracture of the left patella with scar at 10 percent disabling, and an acquired psychiatric disorder, including intermittent explosive disorder, at 10 percent disabling. As such, the Veteran does not meet the schedular criteria for an award of TDIU benefits under 38 C.F.R. § 4.16. However, the issues of entitlement to a rating in excess of 10 percent for postoperative fracture, left patella with scar, and entitlement to a rating in excess of 10 percent for an acquired psychiatric disorder, including intermittent explosive disorder, have been raised and are referred to the AOJ for development and adjudication.

Furthermore, although the Veteran does not currently meet the percentage threshold requirements for TDIU, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b). However, the Board is prohibited from assigning TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of the Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001). Accordingly, after development, if the Veteran does not meet the threshold criteria for TDIU, and there is evidence of unemployability due solely to service-connected disability, then the case should be submitted to the Director, Compensation Service, for extra-schedular consideration of a TDIU.

Thus, the issue of entitlement to a TDIU is inextricably intertwined with the issues being referred back to the AOJ, and the Board defers ruling on this matter. See Harris, 1 Vet. App. at 180 (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Accordingly, the case is REMANDED for the following action:

After adjudication of the referred issues of entitlement to a rating in excess of 10 percent for postoperative fracture, left patella with scar, and entitlement to a rating in excess of 10 percent for an acquired psychiatric disorder, including intermittent explosive disorder, readjudicate the issue of entitlement to a TDIU, with consideration of referral to the Director, Compensation Service, for extra-schedular consideration of a TDIU if appropriate. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


